                        UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 In re:                                          Chapter 11

 ROMAN CATHOLIC DIOCESE OF                       Case No. 1:20-bk-00599 (HWV)
 HARRISBURG,

                        Debtor


                UNITED STATES TRUSTEE’S NOTICE OF APPOINTMENT
                  OF OFFICIAL COMMITTEE OF TORT CLAIMANTS

          NOW COMES the United States Trustee, through undersigned counsel, and respectfully

gives notice of the appointment of the following individuals to the Official Committee of Tort

Claimants in the above-captioned Chapter 11 case pursuant to 11 U.S.C. § 1102(a)(1):

          1.    Lara Fortney-McKeever

          2.    Mark J. Padula, Jr.

          3.    Patrick Duggan



                                                   Respectfully submitted,

                                                   ANDREW R. VARA
                                                   UNITED STATES TRUSTEE
                                                   REGIONS 3 AND 9


                                                   By: /s/ D. Troy Sellars
                                                   D. Troy Sellars, Esq.
                                                   Trial Attorney PA ID 21302
                                                   Office of the United States Trustee
                                                   228 Walnut Street, Suite 1190
                                                   Harrisburg, PA 17101
                                                   Tel.: (717) 221-4515 Fax: (717) 221-4554
                                                   Email: D.Troy.Sellars@usdoj.gov

Dated: March 6, 2020




Case 1:20-bk-00599-HWV           Doc 83 Filed 03/06/20 Entered 03/06/20 15:52:06         Desc
                                 Main Document    Page 1 of 1
